Title: From James Madison to Lafayette, [ca. 7 October 1821]
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                
                    [ca. 7 October 1821]
                
                I did not receive, my dr. frd. your favor of July 1. till a few weeks ago. It came thro’ the post office from N. York. Of Dr. Barba I have not heard a word. I shall keep in mind the title your recommendation gives to any marks of my attention, for which opportunities may be afforded.
                I have read with great pleasure your opinion occasioned by the Budget. Sentiments so noble, in language so piercing, can not be without effect. The deafness to them within doors, will not prevent their being heard & felt without, and the present atmosphere of Europe, is favorable to an echo of them everywhere. The toleration of such bold & severe truths, is a proof that altho’ the time may not be arrived for their compleat triumph, it is approaching, and will be accelerated by such appeals to honest hearts and reflecting minds. Go on my friend in your consistent & magnanimous career; and may you live to witness and enjoy the success of a cause the most truly glorious that can animate the breast of man, that of elevating & meliorating the condition of his race. Representative & responsible Governments are so congenial with the rights and the feelings of all nations, that their progress cannot be arrested. Sooner or later they must expel despotism from the civilized world. Their forms will improve as experiments shall be multiplied. The experiment here cannot fail to add new lights on the Science of Constitutions.
                We have seen with regret, and not without some disappointment, Emperor Alexander throwing himself into the breach in defence of Arbitrary power agst. national reforms. His language at Laybach, his conduct towards Naples, and his unparallelled armaments furnishing to some the motives, to others the pretexts to follow the oppressive example, forfeit his pretensions to be regarded as a patron of the liberal ideas of the age, as a guardian of the independence of nations, and as a friend to the relief which peace ought to give the people from military burdens. How account too for his having no scruples to interfere in the domestic struggles of Naples in favor of a vitiated monarchy, and his pleading them agst. an interference in behalf of the Christian Greeks, struggling agst. the compound & horrible despotism at Constantinople? His apostasy if he was ever sincere, is a conspicuous proof of the necessity of Constitutional barriers agst. the corrupting influence of unbridled power.
                I have lately been looking over Dupradt’s Europe in 1819. He has taken many instructive views of its nations with their mutual relations & prospects. His prophetic conjectures seem however to ascribe too much permanency to the gigantic growth of Russia on the land, and to the ascendancy of G. Britain on the ocean. Without a civilization of the miscellaneous

hordes, spread over so many latitudes & Longitudes, at present nominal rather than real subjects, the Russian power can not be measured by the extent of her territory; and in the event of a civilization & consequent multiplication of these barbarians, her empire like that of all overgrown ones must fall to pieces. Those of Alexander, of Rome, of Charlemagne, of Chs. V. all experienced this fate, after the personal talents or temporary causes which held the parts together had ceased. Napoleon would have furnished another example if his fortune had equalled his ambition. His successors would have found a physical & moral impossibility of wielding either a sceptre or sword of more than a given length. The vast power of G. Britain rests on a basis, too artificial to be permanent. She owes it not to the extent of her natural resources, but to the prosperity of her manufactures her commerce & her navigations. As other nations infuse salutary principles into their forms of Govt. and extend the policy they are adopting of doing for themselves what G.B. has been permitted to do for them, her power like that of the Dutch who once enjoyed an artificial ascendancy on the same element, will be reduced to the limits prescribed by nature. These are undoubtedly consistent with the rank of a great and important member of the Society of Nations. Nor will Russia fail to continue a great power, tho’ without the overwhelming accumulation of means assigned to her destiny.
                Will you indulge my partiality as an American in remarking, that in looking forward to the comparative resources for naval ascendency, the trident will ultimately belong not to the Eastern but to the Western Hemisphere. Naval power depends on ships & seamen; and these on the materials for constructing the former, and the bulky & coveted products for loading them. On which side will there be the greatest & most Durable abundance for both purposes? And can it be supposed that there will be less disposition on this than there has been on the other side of the atlantic to take at least a fair advantage of the fortunate lot. I hope and pray that the transatlantic example may not be followed beyond that limit.
                The Negro slavery is as you justly complain a sad blot on our free Country tho’ a very ungracious subject of reproaches from the quarter wch. has been most lavish of them. No satisfactory plan has yet been devised for taking out the stain. If an adequate asylum cd. be found in africa that wd. be the appropriate destination for the unhappy race among us. Some are sanguine that the efforts of an existing Colonization Society will accomplish such a provision; but a very partial success seems the most that can be expected. Some other region must therefore be found for them as they become free and willing to emigrate. The repugnance of the Whites to their continuance among them is founded on prejudices themselves founded on physical distinctions, which are not likely soon if ever to be eradicated.

Even in States, Massachussetts for example, which displayed most sympathy with the people of colour on the Missouri question, prohibitions are taking place agst. their becoming residents. They are every where regarded as a nuisance, and must really be such as long as they are under the degradation which the public sentiment inflicts on them. They are at the same time rapidly increasing from manumissions and from offsprings, and of course lessening the general disproportion between the slaves & the Whites. This tendency is favorable to the cause of a universal emancipation.
                The State of our Country is in other respects highly flattering. There have been pecuniary difficulties in the Govt. & still more among the people; but they are curing themselves. Little eddies also occasionally arise, which for a moment ruffle the political surface, but they gradually sink into the general calm. Every thing as yet favors the principle of self Govt. on which our destinies are staked.
                I am glad to find you retain so feelingly all your American recollections, even the itinerant scenes in which we were associated; and that you cherish the idea of giving your friends here an oppy. of once more embracing you. God forbid that your visit shd. result from one of the causes you glance at. Happen it how it may, you will find that they have forgotten nothing of what always endeared you to their best feelings, and that this is more true of no one than of your cordial & stedfast friend.
                
                    J.M.
                
                
                    Mrs. M. and our son Todd are gratified by your kind expressions & those of your family; and join in returning every assurance of regard and good wishes.
                
            